     Case 2:19-cv-01683-MCE-DMC Document 22 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2:19-CV-1683-MCE-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    DD. BANUELOS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for a stay of proceedings. See

19   ECF No. 18. Also before the Court is plaintiff’s motion to consolidate, see ECF No. 21, which

20   will be addressed separately.

21                  In his motion to stay proceedings, plaintiff states that he has been transferred to the

22   California Health Care Facility for mental health treatment. See id. According to plaintiff, his

23   stay is expected to be short. See id. Because plaintiff does not anticipate an extended stay due to

24   mental health treatment, the Court declines to stay the proceedings in their entirety. Rather, the

25   Court will grant plaintiff an extension of time to comply with the District Judge’s February 19,

26   2020, order, see ECF No. 15, requiring plaintiff to pay the filing fees for this action in full.

27   ///

28   ///
                                                         1
     Case 2:19-cv-01683-MCE-DMC Document 22 Filed 04/27/20 Page 2 of 2

 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.      Plaintiff’s motion for a stay of proceedings (ECF No. 18) is denied; and

 3                   2.      Plaintiff is granted an extension of time to 60 days from the date of this

 4   order to pay the filing fees in full.

 5

 6

 7   Dated: April 27, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
